                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

KENNETH TREKELL                                 )
                                                )
               Plaintiff,                       )   Case No.: 4:18-CV-00662-DGK
                                                )
v.                                              )
                                                )
                                                )
TARGET CORPORATION,                             )
                                                )
               Defendant.                       )

            ORDER GRANTING LEAVE TO FILE AMENDED COMPLAINT

       This case arises from a traffic accident. Now before the Court is Plaintiff’s Motion to

Amend Scheduling Order and for Leave to File First Amended Petition and Suggestions in

Support (Doc. 24).     Plaintiff seeks to amend the scheduling order in order to amend his

complaint and add a “logo liability” claim.

       After the time has passed when a party may amend its pleading as a matter of right, “a

party may amend its pleadings only with the opposing party’s written consent or the court’s

leave.” Fed. R. Civ. P. 15(a)(2). While “leave to amend shall be freely given when justice so

requires, plaintiffs do not have an absolute or automatic right to amend.” United States v.

Fairview Health Sys., 413 F.3d 748, 749 (8th Cir. 2005) (citations omitted). “Leave is properly

denied when there has been undue delay, bad faith, or dilatory motive on the part of the movant,

if the amendment would cause undue prejudice to the non-movant, or if the amendments would

be futile.” Harris v. SWAN, Inc., 459 F. Supp. 2d 857, 865 (E.D. Mo. 2005).

       Here the Court finds no undue delay, bad faith, or dilatory motive on Plaintiff’s part. The

Court also finds Defendant will not suffer any prejudice and the proposed amended complaint
does not appear futile. On the contrary, justice will be served by allowing Plaintiff to add this

claim, ensuring this case resolves all potential claims.

       Accordingly, Plaintiff’s motion (Doc. 24) is GRANTED. Plaintiff shall file his amended

complaint on or before July 8, 2019.

       IT IS SO ORDERED.

Date: July 3, 2019                                /s/ Greg Kays
                                                  GREG KAYS, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                                  2
